Plaintiff instituted this action against the defendant Newell to recover upon certain notes executed by J. B. Linker. He alleged that Newell was a partner with Linker in the purchase of certain land, and that the notes were given in payment of the purchase price. The defendant Newell denied that he was a partner and offered testimony to the effect that the had loaned Linker money to buy land, but that he was not interested in any of the purchasers. The issue of indebtedness was answered by the jury in favor of defendant, and from judgment upon the verdict the plaintiff appealed.
The evidence discloses a controverted issue of fact, and the verdict is determinative of the controversy. No exception presented in the record warrants the overthrow of the judgment.
No error. *Page 805